Citation Nr: 0217016	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for amblyopia, left eye, secondary to 
anisometropia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefit sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  In an October 7, 1988 rating decision, the RO denied 
entitlement to service connection for a left eye disability 
because the evidence did not show that eye disability was 
caused or related to military service.  The evidence 
recently submitted still fails to competently demonstrate an 
association between the veteran's left eye vision defect and 
military service.


CONCLUSION OF LAW

1.  The October 1988 RO decision which denied service 
connection for defective vision of the left eye is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.104(a) (2002). 

2.  New and material evidence to reopen the claim for 
service connection for amblyopia, left eye, secondary to 
anisometropia has not been submitted.  38 U.S.C.A. §§ 5107, 
5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) recently became 
effective.  This liberalizing legislation is applicable to 
the appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It bears emphasis, however, 
that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.  The Board additionally notes that the 
VCAA was considered by the RO, as reflected in the 
Supplemental Statement of the Case dated in July 2001.  
Thus, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In the present case, the duty to assist, to the extent 
applicable, has been satisfied.  All treatment records 
identified by the veteran have either been obtained by the 
RO or submitted by the claimant.  Additionally, the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  See also e.g. cover letter dated 
December 14, 2000, which notifies the veteran that his claim 
had not been reopened because he did not submit evidence 
relating his claimed disability to military service.  
Accordingly, the veteran is not prejudiced by the Board's 
adjudication of his claim at this time.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In short, the Board 
concludes that the duty to assist has been satisfied, as 
well as the duty to notify the veteran of the evidence 
needed to substantiate his claim.

In an unappealed rating determination from October 7, 1998, 
the RO, denied entitlement to service connection for 
defective vision of the left eye, as the evidence failed to 
demonstrate that left eye defective vision was related to 
military service.  Inasmuch as the veteran did not perfect a 
timely appeal, the RO's decision is final.  38 U.S.C.A. 
§ 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence 
has not been submitted "is a legal nullity."  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002). 

The evidence of record at the time of the October 1988 
rating determination consisted of the veteran's service 
medical records, which reflected defective vision on 
entrance into service, subsequently assessed as non-
correctable.  The record also included a VA eye examination 
from December 1968, generated in association with a pension 
claim.  The October 1988 rating determination concluded that 
the left eye defective vision was not show as related to 
service.

In the context of the present claim, the evidence consists 
primarily of the veteran's assertions and a medical record 
showing the level of vision defect affecting the left eye as 
it exists today. 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  The new medical evidence does not relate the 
present eye condition to service.

When the case was previously decided in 1988, the claim 
failed because the evidence did not show that the claimed 
disability existing in 1988 was caused or related to 
military service.  The evidence recently submitted still 
fails to competently demonstrate an association between the 
veteran's left eye vision defect and military service. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch 
as no new and material evidence has been presented to reopen 
the previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

New and material evidence not having been submitted to 
reopen the veteran's claim of entitlement to service 
connection for amblyopia, left eye, secondary to 
anisometropia, the appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

